Name: Decision of the EEA Joint Committee No 127/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: trade policy;  health;  means of agricultural production;  information technology and data processing;  marketing
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(02)Decision of the EEA Joint Committee No 127/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0003 - 0005Decision of the EEA Joint CommitteeNo 127/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 98/564/EC of 7 October 1998 amending Council Decision 98/256/EC as regards certain emergency measures to protect against bovine spongiform encephalopathy(2), is to be incorporated into the Agreement.(3) Commission Decision 98/589/EC of 12 October 1998 concerning an extension of the maximum period laid down for the application of eartags to certain bovine animals belonging to the Spanish herd(3), is to be incorporated into the Agreement.(4) Commission Decision 98/590/EC of 13 October 1998 concerning an extension of the maximum period foreseen for the notification of slaughter of bovine animals to the national Swedish database(4), is to be incorporated into the Agreement.(5) Commission Decision 98/653/EC of 18 November 1998 concerning emergency measures made necessary by the occurrence of bovine spongiform encephalopathy in Portugal(5), is to be incorporated into the Agreement.(6) Commission Regulation (EC) No 2105/98 of 1 October 1998 amending Regulation (EC) No 2628/97 as regards transitional provisions for the start-up period of the system for the identification and registration of bovine animals(6), is to be incorporated into the Agreement.(7) This Decision is not to apply to Iceland and Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 77 (Council Decision 98/256/EC) in Part 1.2 of Chapter I of Annex I to the Agreement:", as amended by:- 398 D 0564: Commission Decision 98/564/EC of 7 October 1998 (OJ L 273, 9.10.1998, p. 37)."Article 2The following indent shall be added in point 1 (Council Directive 64/433/EEC) in Part 6.1 of Chapter I of Annex I to the Agreement:"- 398 D 0653: Commission Decision 98/653/EC of 18 November 1998 (OJ L 311, 20.11.1998, p. 23)."Article 3The following point shall be inserted after point 85 (Commission Decision 98/497/EC) in Part 1.2 of Chapter I of Annex I to the Agreement:"86. 398 D 0653: Commission Decision 98/653/EC of 18 November 1998 concerning emergency measures made necessary by the occurrence of bovine spongiform encephalopathy in Portugal (OJ L 311, 20.11.1998, p. 23)."Article 4The following shall be added in point 70 (Commission Regulation (EC) No 2628/97) in Part 1.2 of Chapter I of Annex I to the Agreement:", as amended by:- 398 R 2105: Commission Regulation (EC) No 2105/98 of 1 October 1998 (OJ L 267, 2.10.1998, p. 4)."Article 5The following points shall be inserted after point 1 (Commission Decision 98/140/EC) under the heading "Acts of which the EFTA States and the EFTA Surveillance Authority shall take due account" in Part 1 of Chapter I of Annex I to the Agreement:"2. 398 D 0589: Commission Decision 98/589/EC of 12 October 1998 concerning an extension of the maximum period laid down for the application of eartags to certain bovine animals belonging to the Spanish herd (OJ L 283, 21.10.1998, p. 19).3. 398 D 0590: Commission Decision 98/590/EC of 13 October 1998 concerning an extension of the maximum period foreseen for the notification of slaughter of bovine animals to the national Swedish database (OJ L 283, 21.10.1998, p. 25)."Article 6The texts of Decisions 98/564/EC, 98/589/EC, 98/590/EC, 98/653/EC and Regulation (EC) No 2105/98 in the Norwegian language, which are annexed to the Norwegian language version of this Decision, are authentic.Article 7This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 8This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 273, 9.10.1998, p. 37.(3) OJ L 283, 21.10.1998, p. 19.(4) OJ L 283, 21.10.1998, p. 25.(5) OJ L 311, 20.11.1998, p. 23.(6) OJ L 267, 2.10.1998, p. 4.